NO. 07-09-0178-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
JANUARY 27, 2010
 
______________________________
 
 
MICHUEL ALLEN REAMY, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;
 
NO. 58,867-A; HONORABLE HAL MINER, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
Following a plea of not guilty, Appellant, Michuel Allen
Reamy, was convicted by a jury of aggravated robbery, enhanced, and sentenced
to sixty-five years confinement.  The
appellate record was timely filed and Appellant's brief was originally due
November 16, 2009.  Appellant's counsel,
L. Van Williamson, filed two motions for extension of time in which to file
Appellant’s brief, both of which were granted, thereby extending the deadline to
December 16, 2009.  By letter dated
December 23, 2009, this Court notified Mr. Williamson that Appellant's brief
was past due and explained that failure to file the brief by January 4, 2010,
would result in the appeal being abated and the cause remanded to the trial
court for further proceedings.  See
Tex. R. App. P. 38.(b)(2) and (3).  In
response, counsel communicated to the Clerk of this Court that he was
experiencing computer problems and hoped to file the brief with another motion
for extension of time on January 8, 2010. 
Neither the brief nor a motion for extension of time was filed prompting
the Clerk of this Court to again make inquiry. 
On Friday, January 21st, counsel advised that the brief would
be filed by 5:00 p.m. on January 22nd.  To date, the brief remains outstanding.
Given the information available to this Court, we now abate
this appeal and remand the cause to the trial court for further
proceedings.  Upon remand, the trial
court shall immediately determine why counsel has failed to timely file
Appellant=s brief and take such action as is
necessary to ensure that the brief is filed with the Clerk of this Court on or
before February 8, 2010.
Should counsel file Appellant's brief on or before February
8, 2010, he is directed to notify the trial court, in writing, of the filing,
whereupon the trial court shall not be required to take further action.  If, however, the brief is not timely filed,
pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure,
the trial court is directed to conduct a hearing to determine the following: 
 
1.           
whether Appellant
desires to prosecute the appeal;
2.           
whether
Appellant=s counsel has effectively abandoned
the appeal
3.           
given
his failure to timely file the brief; and
4.           
whether
Appellant has been denied effective assistance of counsel and is entitled to
new appointed counsel.
 
Should it be determined that Appellant does want to continue the appeal
and the trial court determines he is entitled to new appointed counsel, the
name, address, telephone number, and state bar number of the newly-appointed
counsel shall be provided to the Clerk of this Court.  The trial court shall execute findings of
fact and conclusions of law, and shall cause its findings, conclusions, and any
necessary orders to be included in a supplemental clerk's record to be filed with
the Clerk of this Court by February 22, 2010. 
Finally, newly appointed counsel shall file Appellant's brief within
thirty days after the date of appointment. 
It is so ordered.
                                                                                    Per
Curiam
 
 
 
Do not publish.